Cas@ fL

(L:20-cv-02516-RBJ-KMT Document 73 .Filed 08/02/21 USDC Colorado Page 1 of 3

j

INTHE vacwen eve Es OiveT2@QicT Covet

 

 

Foe WE O1rsTRicTy 0€ Coroprdo

‘
k

 

; - —— =
Gast No.l! 99 ocv- OLS \6-2B3- am

 

FILED

 

e 7 - -U —
halfan ithamis Mohamed NITED STATES DISTRICT COURT

 

‘ 7. . 4 PlatntUce AMA AO as
— AUG 02 2021

 

' a

JEFFREY PCOLWELL

 

Ve “CLERK

 

an

 

_ *
Sones et ah,.

 

H e fewdants .

 

7 = o9

a

 

PLAINTIFFS INOTs Ons FOR THE. Dockey SHEET. And Fea

 

23 Civ PIAcice STANDARD

 

PladnteHr cespect(y Wy asks dhe Court (oc Jnese two cefeanced

 

Aoenments .. , ana states ne fo\Wowdng 2

 

w-  Platnt ce needs +o have. @ lates ~ po chtow of ne docket sheet

 

-$o he Caw oSe tn ce-Ctanulag vahitte files his: pleadings! buefs wer

 

COuck... + [ q

 

Q- Previously, pladint{f ‘Wad (équésted and granted A_CoPy ke ne

 

dactce’ sheet . Mok dacvet sheet caveced, cummed, '--36. See We

 

Covck  oCdec Are. 26. Leled ow 03.02.2020"

 

S-\n Wis) yrotiow, praints(t (eq. vests Ane poctiow of Ye duet

 

sheer row aac: ah- Owwacdas:

 

A- Plasut the asksh Saco Copy ‘of We ditetwict Judge's CBT) CU:

 

Ocactsce | Skandacd ‘ So “he, can fe\low the bro bac standards nat

 

One Dutkge Vetsites (hed Aa” 2 Gilowes va Jné pleadings.”

 

 

Fo Ane ceasons stated plats ases she Couct +0 grant Mwis motrons

 

 

 

4 .
to.
Dated Bab 292 “Vineufon Wh fn hamed st ts §13-0S4
bp , 20 BOx '& S00 YvVb? L902

 

Elacence , Lo S122. 6> 8600_ . "_S[tohammad :

 

[L-

 

|:

 

 

 

 

 

 

 

 
Case

1:20-cv-02516-RBJ-KMT Document 73 Filed 08/02/21 USDC Colorado Page 2 of 3

', ‘

eCSrnGcmn 0F leaeenic&

 

 

 

1, Lnatfoin Khs [rdtveayned, here by cacti hs Just on Meds 26M: day ef

 

shuly 26,2091 , “have motled my ° cthached mover Adages ed +h")

 

OL-G cg OL sue Check

 

uncted Stokes i Distet Court

 

Qov- alm stl poam A 10s _

 

 

 

 

Denver, 0 £8244 - 3SRq, | 7 . :
packed Y.FG.VOD _ nar fon Kile dhanned tt EUb23-aSY
PrDx .P 0B0x- & S00 ‘ A+ 26: -Qy21

 

 

Frocence , Co 122¢- GSW of fra tvarnmad

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

tee | pert

 

 

 

 

 

 
Case 1:20-cv-02516-RBJ-KMT Document (37 Fred 08/02/21 USDC Colorado Page 3 of 3

N

7 ~ Kew nod ‘uayayeint sey Apyicny SIUY YOUN 1SAG WG]GOI

7 Wore”

Name: ynaton Viranis hrdhcn
Reg. No. 44 $3054 <

U.S. Penitentia .
P.O. Box 8500 'y Max.

FiorencesCO 81226-8500

10S Ime DF4ice of

we Cleck
Vinited States Desteed Covet
Aorv~1akn. Street,
Denver, (0 80244-3589
BUSS4—-SEGiSi OfbgbeDyghpebobsag|eghabesafpHUsd sp APUafpyapdepplaperdl] ffi

 

: “‘ssauppe sAoge ay) Oo} pasojouR au} WINE! eentd ‘ances inng
Joujous Oo} Burpiemic} 10} BOUCPUGKSEIOD SSSOjIUE IBMaws OUT
ONBUWUOJUL JOUPIN] JO! Pw TRU! SY] UITMOI OL | A

wv

*UOIPEOYNIBID IO U
2

~~ uonsenb 2 sasies leva ey} jf] (Deiasdsiuy dou pauedo uesq
JOUPZOU SBY 19S] GY) ‘nud 0} SuipsMio} Lop seannsooid
Burjsew paloeds ybno14y} possavold sem 18]}8] Pesojsda ol L

, ° TVA TOS T/Wihsds.,
~~ TAVG

a7 1n
; L202 eo Int 9ZZ18 OGVWHOIOD =7"aHOTS

Ge ot 9000S XU2 ‘Od
Pena dINVD NOSIud WwH3Ga4
a FT

shee : ”
Bact so

- 7 byw ys)

 

Loom AOS

 

 

 
